IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


VAMSIDHAR VURIMINDI,                          : No. 141 EM 2015
                                              :
                    Petitioner                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
OFFICE OF DISTRICT ATTORNEY,                  :
PHILADELPHIA AND OFFICE OF                    :
ATTORNEY GENERAL,                             :
COMMONWEALTH OF PA AND HON.                   :
JUDGE SHEILA WOODS-SKIPPER AND                :
COURT OF COMMON PLEAS,                        :
PHILADELPHIA,                                 :
                                              :
                    Respondents               :

                                         ORDER



PER CURIAM

      AND NOW, this 24th day of December, 2015, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED. The

Prothonotary is DIRECTED to strike the name of the jurist from the caption.

      Mr. Justice Eakin did not participate in the decision of this matter.